Citation Nr: 1713245	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-11 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired neuropsychiatric disorder, to include schizophrenia


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army from April 1977 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Houston, Texas Regional Office (RO).  The RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disorder.  Finding that new and material evidence had been received, the Board in an October 2014 decision allowed the Veteran's appeal to reopen the matter.  The Board then remanded the matter for additional development.    

The Veteran initially testified at a Travel Board hearing before a Veterans Law Judge in July 2014.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  The Veteran was later informed in an April 2016 letter that the Veterans Law Judge who conducted the July 2014 hearing was unavailable to participate in a decision in his appeal.  In July 2016, the Veteran requested another hearing before a different Veterans Law Judge.  However, as discussed below, the RO granted entitlement to service connection for an acquired neuropsychiatric disorder claimed as schizophrenia in a March 2015 rating decision, constituting a full grant of the benefits sought on appeal; therefore, the Board hearing request is rendered moot.  

The Board recognizes that an April 12, 2017 statement from the Veteran's representative attempts to raise the issue of whether there was clear and unmistakable error (CUE) in the March 2015 rating decision which assigned an effective date of November 2, 2009, for the grant of service connection for an acquired neuropsychiatric disorder claimed as schizophrenia.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDING OF FACT

A March 2015 rating decision granted service connection for an acquired neuropsychiatric disorder claimed as schizophrenia.  


CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement service connection for an acquired neuropsychiatric disorder claimed as schizophrenia; therefore, the appeal must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary for a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

A March 2015 rating decision granted the relief sought, i.e., entitlement to service connection for an acquired neuropsychiatric disorder claimed as schizophrenia.  As such, the Veteran's appeal for entitlement to service connection for an acquired neuropsychiatric disorder claimed as schizophrenia, is moot, as the benefits sought on appeal have already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as they have been granted, the appeal with respect to these issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).   


ORDER

The appeal seeking entitlement to service connection for an acquired neuropsychiatric disorder, to include schizophrenia, is dismissed.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


